Citation Nr: 1012214	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected posttraumatic stress 
disorder (PTSD) and dysthymic disorder.  

2.  Entitlement to an initial compensable disability rating 
for service-connected chronic tension headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to April 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing in January 
2010.  A transcript of this proceeding has been associated 
with the claims file.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's PTSD 
has been manifested by no more than some occupational and 
social impairment with reduced reliability and productivity 
due to symptoms including depressed mood, anxiety, and 
transient irritability, poor concentration and short term 
memory, hypervigilance, obsessive and compulsive rituals, 
and transient suicidal ideation with no history of attempts 
or active plans.

2.  Throughout the course of the appeal, the Veteran's 
chronic tension headaches have been manifested by occasional 
prostrating attacks that are not productive of severe 
economic inadaptability




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent and no higher for PTSD and dysthymic disorder have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for an initial disability rating of 30 
percent and no higher for chronic tension headaches have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§4.1, 4.3, 4.7, 4.12a, Diagnostic Code (DC) 8199-8100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that her 
service-connected PTSD/dysthymic disorder and chronic 
tension headaches are more disabling than currently 
evaluated.  

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

	
        

1.  PTSD

Throughout the rating period on appeal, the Veteran's PTSD 
has been rated as 10 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under that code, a 10 
percent disability rating is in order when there is 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and the ability to 
perform occupational tasks only during periods of 
significant stress, or symptoms that are controlled by 
continuous medication. 

A 30 percent disability rating is assigned under DC 9411 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

Also of relevance is the claim is the Global Assessment of 
Functioning (GAF) scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A score of 51 to 60 is defined as 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the level of severity of the Veteran's 
PTSD includes VA psychiatric examination reports dated in 
February 2007 and April 2009.  During the February 2007 
examination the Veteran indicated that she was working full-
time as an air guardsman.  She described her sleep and 
appetite as good, but endorsed feelings of hopelessness 
three or four times per week and said that she had more bad 
days than good.  She also endorsed transient suicidal 
ideations.  She indicated that she occasionally had a vague 
plan, such as driving her car off the road.  She denied any 
intent for suicide, however.  

The Veteran further reported a history of nightmares and 
said, "I have been assaulted in my dreams."  She also 
recalled dreaming about her own suicide when she had met her 
dead brother in a dream.  She further reported that she 
occasional discomfort during consensual sex with her spouse.  
She also endorsed transient irritability, poor concentration 
on complex tasks, and hypervigilance.  She denied an 
exaggerated startled response.  She said that she avoids 
talking or thinking about her reported sexual trauma and 
also avoids things that remind her of it.  She said that she 
never called off work and that she always attends work.  She 
said that once or twice weekly she thinks that she 
experiences reduced efficiency and productivity secondary to 
her depression.  The Veteran denied any current use of 
alcohol.  There was no treatment for any psychiatric 
disorder.  She said that she resisted the idea of taking 
medication.  

Following the evaluation, the examiner opined that the 
Veteran's psychiatric disability appeared to have only a 
mild effect on her social functioning.  There was no 
impairment of though process or communication, and no 
inappropriate behaviors noted or reported.  She was 
competent, and her ability to maintain activities of daily 
living was not impaired.  No psychiatric symptoms had 
appeared in the last year, and the Veteran was actively 
employed as a guardsman.

The examiner diagnosed the Veteran with PTSD and dysthymic 
disorder and assigned a GAF score of 65.  The examiner also 
noted that the Veteran's employment and social functioning 
were only mildly impaired secondary to her psychiatric 
disorders.  

During the April 2009 VA examination, the Veteran indicated 
that she was married with two young step-children and worked 
in an office position with the National Guard.  She denied 
any current counseling with the exception of some family 
counseling primarily associated with one of her step-
children.  She reported some job tensions with her 
supervisor.  In addition to doing office work with the 
National Guard, the Veteran indicated that she had a part-
time gourmet food business where she conducted two 
presentations per month and sold various items.  

At the time of the examination, the Veteran described 
herself as moody and angry and reported periods of crying.  
She reported decreased energy and decreased interest.  She 
also reported decreased self esteem and guilt and indicated 
that she could be very self punitive such as by starving 
herself.  However, the Veteran denied any active suicidal 
plans or actual history of attempts although she did have 
intermittent suicidal ideation.  The Veteran also denied any 
manic-like symptoms such as elevated mood, grandiosity, 
decreased need for sleep, or pressure but she admitted to 
generalized anxiety and some obsessive-compulsive rituals.  

Additionally, the Veteran reported that she frequently has 
to follow a certain ritual when going to bed and she also 
finds that she particularly needs to have things in a 
certain order.  She has some checked her alarm clock many 
times and had difficulty with changes in routine.  The 
Veteran denied any active homicidal ideation, plans, or 
history of attempts.  She denied any overt psychotic 
symptoms such as auditory and visual hallucinations or 
paranoia.  She denied any grossly inappropriate behavior but 
reported some intrusive memory re-experiencing and extreme 
sensitivity and detachment at times associated with her 
marital relationship and intimacy.  The Veteran reported 
that despite having known each other quite well before being 
married, she and her husband nevertheless were having some 
issues associated with intimacy and her history of sexual 
assault.  

On mental status examination the Veteran was neatly groomed.  
She appeared tense, anxious, and depressed.  She was 
friendly and cooperative and her speech was articulate.  
Thought processes were logical and goal oriented.  Motor 
functioning was grossly intact.  She was estimated to have 
at least average intellect and to be a reasonable historian.  
All parameters were intact except the Veteran forgot the day 
of the week.  All other orientation tasks were intact.  Her 
math skills, attention and concentration skills, visual 
motor, visual spatial skills, constructional skills, 
organization and planning skills, and language and 
comprehension skills were grossly intact.

The examiner opined that while the Veteran reported some 
tensions with her supervisor at work, she was not missing 
work and was doing a good job.  The examiner also wrote that 
the Veteran's social functioning was not impaired, although 
she could be moody and isolative.  The examiner diagnosed 
the Veteran with PTSD, chronic mild to moderate in partial 
remission and a mood disorder and assigned a GAF score of 
69.  The examiner wrote that the Veteran's psychiatric 
disorders were severe enough to require continuous 
medication but the Veteran was no currently in regular 
mental health treatment although she was interested in 
seeking some additional counseling, nor was she taking 
psychotropic medications.  The examiner also opined that the 
Veteran's psychiatric symptoms were transient or mild with 
regard to work efficiency and decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  

Also of record is a statement from the Veteran's husband 
dated in October 2007, in which he noted that the Veteran 
was depressed an average of four times per week and talked 
about suicide at least twice per month.  He also indicated 
that she had trouble with complex instructions, was easily 
irritable, and avoided crowds.  

During the January 2010 Board hearing, the Veteran testified 
that she was currently employed by a construction company 
doing security administration.  She indicated that she did 
not like her job and she experienced outbursts of anger once 
a week.  She also indicated that her short term memory was 
severely impaired.  The Veteran indicated that she had a 
history of suicide attempts and thought about suicide once 
every couple of months.  Previously, the Veteran indicated 
that she thought about suicide weekly.  

Given the evidence of record, the Board finds that a 
disability rating of 30 percent, but no higher, is warranted 
for the Veteran's PTSD and dysthymic disorders for the full 
pendency of her claim.  As above, a 30 percent rating is 
warranted under DC 9411 when there are symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The above-cited evidence shows that the Veteran is anxious 
and depressed.  It also shows complaints of transient 
irritability, poor concentration and short term memory, 
hypervigilance, obsessive-compulsive rituals, and transient 
suicidal ideation with no history of attempts and no active 
plans.  As such, the Board finds that the Veteran's 
disability picture meets the criteria for a 30 percent 
rating.  

Regarding the potential for an even higher disability 
rating, the Board finds the Veteran's PTSD does not meet the 
criteria for the next-higher, 50 percent, evaluation.  As 
noted above, a 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to certain symptoms; however, the Board finds that those 
delineated symptoms are not significant characteristics of 
the Veteran's disability.  In this respect, the Veteran has 
not been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in 
understanding complex commands.  The Veteran has also not 
been shown to have any impaired judgment or impaired 
abstract thinking.  She does have some social impairment, 
but such is found to be contemplated by a 30 percent award.   
Significantly, both the February 2007 and April 2009 VA 
examiners described the Veteran's psychiatric disability as 
no more than mildly disabling.    

Further, the assignment of GAF scores of 65 and 69 by the 
February 2007 and April 2009 VA examiners represent the 
presence of only some mild symptoms, or some difficulty in 
social, occupational or school functioning, but generally 
being able to function pretty well, with some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  
In this regard, it is observed that the Veteran has 
maintained a lasting marriage with her husband and has also 
maintained significant relationships with her step-children.  
With respect to industrial impairment, the Veteran has been 
employed full-time during the pendency of this appeal.  

While the Veteran has experienced several symptoms to 
include depressed mood, anxiety, transient irritability, and 
transient suicidal ideation with no history of attempts or 
current plans, her overall disability picture is not found 
to most nearly approximate the next-higher 50 percent rating 
(or any other rating above 30 percent).  Regarding the 
suicidal thoughts, the absence of attempts or any concrete 
plan during the pendency of the rating period leads the 
Board to conclude that this symptom, while obviously 
serious, does not, standing alone, demonstrate any overall 
disability picture more severe than that addressed by a 30 
percent rating.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic 
codes to evaluate PTSD consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, 
by analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that throughout the rating 
period on appeal, the preponderance of the evidence supports 
a disability rating of 30 percent, and no higher, for the 
Veteran's PTSD/dysthymic disorder.  38 C.F.R. § 4.3.
  
2.	Chronic tension headaches

Throughout the rating period on appeal, the Veteran's 
chronic tension headaches have been rated by analogy under 
38 C.F.R. § 4.12a, DC 8199-8100 as noncompensably percent 
disabling.  Pursuant to 38 C.F.R. § 4.27, hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  

Under DC 8100, migraines are evaluated as follows: a non-
compensable rating is assigned with less frequent attacks; a 
10 percent rating is assigned with characteristic 
prostrating attacks averaging one in 2 months over last 
several months; a 30 percent rating is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over last several months; and, a 50 percent 
rating is assigned with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Evidence relevant to the level of severity of the Veteran's 
headaches includes VA examination reports dated in January 
2007 and April 2009.  

During the January 2007 VA general examination, the Veteran 
reported an onset of headaches in 2001.  She stated that the 
headaches began appearing spontaneously with no 
precipitating events.  Initially, she thought that the 
headaches were related to food but after eliminating various 
foods from her diet she decided that there was no 
relationship.  She reported that she initially experienced 
one headache per month which gradually increased to two per 
week.  She first treated the headaches with Motrin and extra 
sleep.  At the time of the examination, the Veteran had 
three to four headaches per week lasting from three hours to 
three days.  She described the headaches as primarily 
beginning in the frontal area but that they moved across the 
top of the head to the occipital.  She stated that each 
headache was different.  Sometimes she was sensitive to 
light and sound.  She complained that her head felt "huge 
and pounding."  There were no other signs or symptoms.  She 
stated that she did have a computed tomography (CT) of head 
that was normal.  

At the time of the examination she indicated that she 
treated her headaches with Naproxen which she takes only for 
headaches that last greater than one day.  She reportedly 
took two doses of Naproxen in the past week.  She indicated 
that Naproxen was not usually beneficial.  If she was home 
during her headaches, she usually went to bed and slept.  If 
she was at work, she continued to work and "suffer[ed] 
through the headache."  She did not know of anything that 
exacerbated her headaches.  Headaches were usually 
alleviated with sleep and sometimes with Naproxen.  The 
effect on her occupation was minimal.  She still went to 
work everyday, though she stated that she was not as 
productive when having headaches.  

With regard to the affect on activities of daily living, the 
Veteran reported that she sat or slept through most of her 
headaches if they occurred at home.  She lived with her 
husband who felt frustrated by the headaches.  She and her 
husband cared for her step-children eight weeks of the year.  
When they had the children, she continued to complete 
childcare responsibilities despite the headaches.  

During the April 2009 VA neurological examination, the 
Veteran indicated that she worked full-time as a National 
Guard technician in Cheyenne, Wyoming.  She described an 
insidious onset of headaches in her late teens.  She stated 
that the headache intensity had increased over time with 
frequency of about one headache per week.  Incapacitating 
headaches which require stopping all activity and going to 
bed occurred one time per month.  The Veteran stated that 
her headaches developed without precipitating factors.  She 
described awakening with sinus congestion (without pain) 
most mornings.  There was no pattern to her headaches and no 
change in headaches with hours slept or food consumed.  
Headaches were relieved by sleep.  The Veteran used 
occasional Excedrin Migraine for the severe headaches one to 
two times per month. 

The Veteran reported that the headaches were not aggravated 
by light.  She described decreased night vision without 
headaches and indicated that she preferred to drive in 
daylight hours.  The headaches occur at varying times of the 
day but tend to be more intense when they develop later in 
the evening.  Headaches were not preceded by any sensory 
changes or aura.  The severity of the headaches was noted to 
be moderate, and a seven out of ten.  The nature of usual 
headaches was steady, dull, not throbbing, and unchanged by 
physical act.  The location of the headache was frontal, 
bilateral.  More severe headaches occurring more than one 
time per month included dull pain in the left tapezius.

Physical examination revealed tenderness to deep palpation 
over the bilateral frontal regions and left superior 
trapezius.  There was no tenderness over masseters, temporal 
regions, pterygoids, sternocleidomast or neck splenius 
muscles.  There was also no tenderness over maxillary 
sinuses.  The diagnosis was chronic tension-type headaches, 
less than one incapacitating headache per month lasting one 
to ten hours.  The examiner noted that there were no 
significant effects on usual occupation or daily activities.

During the January 2010 Board hearing the Veteran testified 
that she experienced headaches once or twice each week, one 
severe and one minor one.  She indicated that they were dull 
headaches and if she caught them right away, she could 
usually take something and rest and they would subside.  If 
they came on strong, however, they would not go away 
quickly.  She usually went to sleep to alleviate the 
headaches.  When she experienced headaches at work, she did 
not have the time to take off so she usually closed the door 
to her office and turned out the lights.  However, she also 
indicated that she missed work due to her headaches once 
every couple of months.  Medication does not seem to help 
and the only thing that consistently helped was rest and 
quiet.  

In an October 2007 statement the Veteran's husband indicated 
that the Veteran misses work at least twice a month because 
of her headaches.  An October 2007 statement from the 
Veteran's employer also showed that the Veteran was absent 
from work at least two days per month due to headaches.  The 
Veteran also submitted a headache log from October 2006 to 
September 2007 which noted headaches occurring one to six 
times per month.  

Given the evidence of record, the Board finds that a 
disability rating of 30 percent, but no higher, is warranted 
for the Veteran's headaches for the full pendency of her 
claim.  As above, under DC 8100, a 30 percent rating is 
warranted for characteristic prostrating attacks occurring 
on an average once a month over last several months.  38 
C.F.R. § 4.124a, DC 8100.  During the January 2010 Board 
hearing the Veteran testified that she experienced headaches 
with a frequency of one to two per month.  While it is 
unclear whether these headaches can be considered 
"prostrating attacks," the benefit of the doubt is afforded 
the Veteran on this point and a rating of 30 percent for the 
full pendency of the Veteran's claim is warranted.

Regarding the potential for an even higher rating, the next 
higher-rating of 50 percent under DC 8100 requires evidence 
of very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  While 
the Veteran has reported that she suffers from headaches 
occurring more than once per month, there is no clinical 
documentation that these headaches are manifested by 
completely prostrating and prolonged attacks.  Furthermore, 
October 2007 statements from the Veteran's husband and 
employer showed that the Veteran missed two days of work per 
month due to her headaches and, more recently, during the 
January 2010 Board hearing the Veteran testified that she 
missed work only once every couple of months due to her 
headaches.  Such infrequent absences from work are not 
indicative of severe economic inadaptability and are already 
contemplated in the assigned evaluation of 30 percent.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic 
codes to evaluate headaches, consideration of other 
diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that a 30 percent rating is the appropriate evaluation 
in this case for the entire period on appeal and that the 
degree of impairment resulting from the service-connected 
headaches in this case does not more nearly approximate the 
next higher rating.  

Extraschedular Consideration

As to whether the record raises the matter of referral for 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected PTSD and headache 
disorders are adequate and referral is not required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error 
did not affect the essential fairness of the adjudication 
now on appeal.  The appellant was notified that her claim 
was awarded with an effective date of May 1, 2007, the day 
after her separation from active service, and disability 
ratings were assigned.  She was provided notice on how to 
appeal that decision, and she did so.  She was provided a 
statement of the case that advised her of the applicable law 
and criteria required for a higher rating and she 
demonstrated her actual knowledge of what was required to 
substantiate a higher rating in her argument included on her 
Substantive Appeal.  Although she was not provided pre-
adjudicatory notice that she would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, she was assigned the day after her discharge from 
military service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, complete notice was sent in October 2008 
correspondence and the claim was readjudicated in a November 
2008 statement of the case and a May 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.
Also, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout 
the adjudication of the claims.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores, 22 Vet. App. 
at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating of 30 percent for PTSD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.  

An initial disability rating of 30 percent, but no higher, 
for chronic tension headaches is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


